Citation Nr: 0938928	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  09-12 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for prostate cancer for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to June 
1954.  The Veteran died in June 2004.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Jackson, Mississippi that denied the appellant's 
claim for service connection for prostate cancer for accrued 
benefits purposes.  The Board notes that jurisdiction in this 
case has been transferred to the RO located in Cleveland, 
Ohio.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) due to the appellant's age.  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A claim for entitlement to service connection for prostate 
cancer was pending at the time of the Veteran's death, and a 
claim for accrued benefits was received within one year after 
his death.

2. The Veteran's prostate is not shown by the competent 
evidence of record to have been etiologically related to a 
disease, injury, or event in service, to include exposure to 
radiation.


CONCLUSION OF LAW

For purposes of accrued benefits, the Veteran's prostate 
cancer was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110, 1112(c), 5107(b), 5121 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.311, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim for service connection 
for prostate cancer for accrued benefits purposes, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1).  As part 
of that notice, VA must "indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary . . will 
attempt to obtain on behalf of the claimant."  38 U.S.C.A. 
§ 5103(a)(1).  The requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), affirmed Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

In this case, the Board finds that a VCAA letter dated 
October 2004 satisfied most of the notice requirements of the 
VCAA.  Specifically, the letter advised the appellant how to 
substantiate her claim for accrued benefits, and it advised 
her as to both her and VA's responsibilities.  Although the 
letter did not provide notice as to the effective date 
element of her claim, the Board finds such error to be moot 
as the claim for accrued benefits is being denied herein.

The Board also concludes that VA's duty to assist has been 
satisfied to the extent possible under the circumstances.  
The Veteran's service treatment records, VA treatment 
records, and private treatment records are all in the file.  
The appellant has at no time referenced outstanding records 
that she wanted VA to obtain.  The Board finds that VA fully 
complied with both VA's duty to assist and the guidelines of 
38 C.F.R. § 3.311 regarding development of ionizing radiation 
claims to the extent possible prior to the Veteran's death.  
The Veteran submitted a completed Form RRAIS (JF), Radiation 
Risk Activity Information Sheet, in October 2003 detailing 
the circumstances of his in-service exposure to radiation.  
In May 2004, VA sent a letter to the Defense Threat Reduction 
Agency (DTRA) requesting radiation dose information relating 
to the Veteran's active service.  In June 2004, the Veteran 
died, after which, DTRA responded to the RO in March and May 
2007.  As the Veteran died a month after the request was sent 
to the DTRA, no further development was necessary as a claim 
for accrued benefits must be adjudicated based on the 
evidence of record at the time of the Veteran's death.  See 
38 U.S.C.A. 5121(a) (West Supp. 2009); 38 C.F.R. § 3.1000(d) 
(2009).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Accrued compensation to which a veteran, at death, was 
entitled shall be paid to the first living person listed in 
38 U.S.C.A. § 5121(a)(2)(A) (West Supp. 2009)(as amended 
12/16/2003).  Applications for accrued benefits must be filed 
within one year of the date of death.  38 U.S.C.A. § 5121(c) 
(West 2002).

Entitlement to accrued benefits is determined based on 
evidence in the claims file or constructively of record at 
the time of a veteran's death.  38 U.S.C.A. § 5121(a) (West 
Supp. 2009); 38 C.F.R. § 3.1000(d) (2009). 

The Board finds that the Veteran had a claim for service 
connection for prostate cancer pending at the time of his 
death in June 2004, and that the appellant filed a claim for 
accrued benefits in July 2004, within one year of the 
Veteran's death.  As such, the Board will consider the merits 
of the claim for service connection for prostate cancer based 
on the evidence of record at the time of the Veteran's death.  
See 38 C.F.R. § 3.1000(d) (2009).

The appellant claims that the Veteran incurred prostate 
cancer as a result of radiation exposure in service in the 
United States Army in the Eniwetok Atoll between March 1952 
and December 1952.  See Form RRAIS (JF), October 2003; Form 
21-4138, June 2003.

Service connection for a condition claimed to be attributable 
to ionizing radiation exposure during service may be 
established in one of three ways.  See 38 U.S.C.A. § 1112(c) 
(West 2002); 38 C.F.R. §§ 3.309(d), 3.311 (2009).

First, the VA has identified certain diseases in 38 C.F.R. § 
3.309(d)(2) that are presumed to be the result of radiation 
exposure.  See 38 U.S.C.A. § 1112(c) (West 2002).  Such a 
presumption, of course, must be based upon a finding that the 
veteran was, in fact, "a radiation-exposed veteran."  Id.  
In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
For VA purposes, a veteran will be considered a radiation-
exposed veteran if he participated in a "radiation-risk 
activity" during service.  38 C.F.R. § 3.309(d)(3)(i) 
(2009).  A radiation-risk activity includes, among other 
things, service as a member of the garrison or maintenance 
forces on Eniwetok during the period June 21, 1951 through 
July 1, 1952.  See 38 C.F.R. § 3.309(d)(3)(iv)(C) (2009).

Although evidence does indicate that the Veteran served as a 
member of the garrison forces in the United States Army on 
Eniwetok during the period provided in 38 C.F.R. 
§ 3.309(d)(3)(iv)(C), prostate cancer is not one of the 
diseases for which presumptive service connection may be 
granted under 38 C.F.R. § 3.309 (2009).  See, e.g., Scenario 
of Participation and Radiation Exposure, March 2007.  The 
Board notes that service connection for bladder cancer was 
granted by the RO because bladder cancer is among the 
diseases listed in 38 C.F.R. § 3.309(d)(2).

A second framework for service connection involving alleged 
radiation exposure is provided in 38 C.F.R. § 3.311.  Under 
38 C.F.R. § 3.311, a "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
prostate cancer is listed as a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2) (2009).  Once a claimant has established a 
diagnosis of a radiogenic disease within the specified period 
and claims that the disease is related to radiation exposure 
while in service, VA must then obtain a dose assessment.  38 
C.F.R. § 3.311(a)(1) (2009).  After it is determined by the 
dose assessment that a veteran was exposed to radiation, the 
RO is then required to refer the case to the Under Secretary 
for Benefits for further consideration.  38 C.F.R. § 3.311(b) 
(2009).  When the claim is referred, the Under Secretary for 
Benefits shall consider the claim with reference to the 
factors specified in 38 C.F.R. § 3.311(e) and may request an 
advisory opinion from the Under Secretary for Health.  38 
C.F.R. § 3.311(c)(1) (2009).  After referral, the Under 
Secretary for Benefits must then determine the likelihood 
that the claimant's exposure to radiation in service resulted 
in the radiogenic disease.  

As noted above, 38 C.F.R. § 3.311 provides for various 
development procedures to be undertaken when a "radiogenic 
disease" first becomes manifest after service and a veteran 
alleges that the disease resulted from exposure to ionizing 
radiation during service, and prostate cancer is specifically 
listed as a radiogenic disease under this regulation.  See 38 
C.F.R. § 3.311(b)(2)(xxiii) (2009).

In this regard, the claims file includes a request by the RO 
dated May 2004 (prior to the Veteran's death in June 2004) to 
the DTRA for ionizing radiation exposure information.  As 
noted above, entitlement to accrued benefits is determined 
based on evidence in the file or constructively of record at 
the time of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000(d) (2009).  As the Veteran died in June 2004, 
evidence which was not of record or constructively of record 
at that time may not be considered in the adjudication of the 
appellant's claim for accrued benefits.  Radiation dose 
information in the claims file from the DTRA is dated April 
2007, and, therefore, it was not in the claims file at the 
time of the Veteran's death in June 2004.  Furthermore, even 
though the dose estimate was provided by a government agency, 
such evidence cannot be considered "constructively" of 
record as it was not in VA's possession the time of his 
death, nor does it appear that the estimate yet existed.  
Therefore, this evidence may not be considered in the 
adjudication of the appellant's claim for accrued benefits.

The Board has considered the possibility of referring this 
case to the Under Secretary for Benefits for an opinion as to 
the likelihood the Veteran's cancer was related to radiation 
exposure, as provided for under 38 C.F.R. § 3.311(b) once a 
dose estimate has been obtained.  However, as noted above, a 
claim for accrued benefits must be adjudicated based on the 
evidence of record at the time of the Veteran's death.  See 
38 U.S.C.A. 5121(a); 38 C.F.R. § 3.1000(d).  Thus, under the 
law and regulations applicable to accrued benefits claims, 
further evidentiary development as provided for under 
38 C.F.R. § 3.311 is precluded.

It must be noted, however, that if a disease may not be 
service-connected under the presumptive provisions of 38 
C.F.R. 3.309 or 3.311, a veteran is not foreclosed from 
proving direct service connection.  See Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  Gutierrez v. Principi,19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

As discussed above, there is no question that the Veteran was 
diagnosed with prostate cancer.  Furthermore, even though a 
dose estimate had not yet been received from the DTRA, the 
evidence of record did establish that the Veteran had likely 
been exposed to ionizing radiation to some degree in service.  
Therefore, the issues to be resolved is whether the prostate 
cancer either manifested during service or within one year of 
separation from service, or whether it is otherwise shown by 
competent evidence to be related to military service, to 
include exposure to ionizing radiation therein.

In this regard, private treatment records reflect that the 
Veteran's prostate cancer was first diagnosed around 
September 1997, well beyond the one-year period for 
presumptive service connection for certain chronic conditions 
under 38 U.S.C.A. § 1112(a)(1) and 38 C.F.R. § 3.309(a), 
which include malignant tumors (prostate cancer constitutes a 
sort of malignant tumor).  See Private Treatment Record, 
November 2002.  

The Board notes that the Veteran's service treatment records 
do not reflect any complaints of or treatment for any 
prostate condition (or any cancer), and there is no competent 
evidence etiologically linking his prostate cancer to 
service.  There is also no evidence that indicates that the 
Veteran's prostate cancer was caused by his service-connected 
bladder cancer (so as to establish secondary service 
connection).  In fact, the first evidence of record of a 
diagnosis of bladder cancer is dated November 2002, five 
years after the Veteran was diagnosed with and treated for 
prostate cancer in 1997.

The Board acknowledges the lay contentions of the Veteran and 
the appellant that the Veteran's prostate cancer was caused 
by radiation exposure in service.  Certainly, there are 
instances in which lay testimony can serve to establish an 
association between service and the claimed disability or 
death for the purpose of establishing service connection.  
For example, a lay person may be competent to offer testimony 
on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay 
testimony as to a continuity of symptomatology can support a 
relationship between service and the claimed disability or 
death.  However, the Board finds that a lay person is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking the Veteran's prostate 
cancer to exposure to ionizing radiation in service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the appellant and her representative's lay beliefs alone can 
serve to establish any association between the Veteran's 
disease and his military service.

Given the fact that the presumptive service connection 
criteria of 38 C.F.R. §§ 3.307, 3.309, and 3.311 are not met, 
as well as the lack of any competent evidence suggesting a 
link between the Veteran's prostate cancer and service, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for prostate cancer 
for the purposes of accrued benefits, and the benefit of the 
doubt rule provided in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for prostate cancer for 
accrued benefits purposes is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


